Name: Commission Regulation (EEC) No 2030/93 of 26 July 1993 amending Regulation (EEC) No 1198/93 increasing to 2000000 tonnes the quantity of bread-making wheat held by the French intervention agency for which a standing invitation to tender for export has been opened
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 184/2727 . 7. 93 Official Journal of the European Communities COMMISSION REGULATION (EEC) No 2030/93 of 26 July 1993 amending Regulation (EEC) No 1198/93 increasing to 2 000 000 tonnes the quantity of bread-making wheat held by the French intervention agency for which a standing invitation to tender for export has been opened Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, HAS ADOPTED THIS REGULATION : Article 1 Article 2 of Regulation (EEC) No 1 198/93 is replaced by the following : . . Article 2 1 . The invitation to tender shall cover a maximum of 2 000 000 tonnes of bread-making wheat to be exported to all third countries. Customs export forma ­ lities must be completed during the period 1 July to 31 October 1993. 2. The regions in which the 2 000 000 tonnes of bread-making wheat are stored are stated in Annex I to this Regulation.' Having regard to Council Regulation (EEC) No 1766/92 of 30 June 1992, on the common organization of the market in cereals ('), and in particular Article 5, Having regard to Commission Regulation (EEC) No 1836/82 of 7 July 1982 laying down the procedure and conditions for the disposal of cereals held by the intervention agencies (2), as last amended by Regulation (EEC) No 966/93 (3), Whereas Commission Regulation (EEC) No 1198/93 (4), as last amended by Regulation (EEC) No 1862/93 {% opened a standing invitation to tender for the export of 1 500 000 tonnes of bread-making wheat held by the French intervention agency ; whereas, in a communica ­ tion of 15 July 1993 , France informed the Commission of the intention of its intervention agency to increase by 500 000 tonnes the quantity for which a standing invitation to tender for export has been opened ; whereas the total quantity of bread-making wheat held by the French intervention agency for which a standing invita ­ tion to tender for export has been opened should be increased to 2 000 000 tonnes ; Whereas this increase in the quantity put out to tender makes it necessary to alter the list of regions and quanti ­ ties in store ; whereas Annex I to Regulation (EEC) No 1198/93 must therefore be amended ; Article 2 Annex I to Regulation (EEC) No 1198/93 is replaced by the Annex hereto. Article 3 This Regulation shall enter into force tin the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 26 July 1993 . For the Commission Rene STEICHEN Member of the Commission (') OJ No L 181 , 1 . 7 . 1992, p. 21 . (2) OJ No L 202, 9 . 7 . 1982, p. 23 . (3) OJ No L 98, 24. 4. 1993, p. 25. (4) OJ No L 122, 18 . 5 . 1993, p . 23 . V) OJ No L 170, 13 . 7. 1993, p . 15 . No L 184/28 Official Journal of the European Communities 27. 7. 93 ANNEX ANNEX I (tonnes) Place of storage Quantity Amiens 1 60 000 Bordeaux 35 000 Clermont-Ferrand 9 000 ChÃ ¢lons-sur-Marne 304 000 Dijon 71 000 Lille 237 000 Lyon 1 8 000 Nancy 20 000 Nantes 55 000 Orleans 640 000 Paris 105 000 Poitiers 1 75 000 Rennes 25 000 Rouen 98 000 Toulouse 48 000'